DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-14 are pending as amended on 1/13/2022. Claims 12-13 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 1/13/2022. In particular, claim 1 has been amended to contain limitations previously recited in claim 11, and new claim 14 has been added. Therefore, the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nukada et al (US 2018/0244886) in view of Sakayori (JP 2009242542; included machine translation cited herein). 
As to claims 1-4, 7, 8, and 14, Nukada discloses a polyimide precursor solution comprising a polyimide precursor and resin particles [0009]. 
As to instant component (A) of the aqueous solvent:
Nukada discloses including an organic amine compound (corresponding to instant “A”) in order to increase the solubility of the polyimide precursor in aqueous solvent [0121, 0134]. Nukada teaches that tertiary amines are preferred for reasons of pot life and film thickness uniformity, and teaches a group of more preferred tertiary amines which includes N-methylmorpholine (as recited in instant claims 2-4), 2-dimethylaminoethanol and triethylamine (as recited in instant claims 2 and 14) [0129].
As to instant component (B) of the aqueous solvent:
Nukada teaches that for reasons of transparency and strength of the resulting polyimide product, a water-soluble organic solvent may be used as the solvent other than water, and teaches incorporating an aprotic polar solvent into the aqueous solvent to improve properties such as heat resistance, electrical characteristics, solvent resistance, transparency, and mechanical strength. Nukada teaches that the aprotic polar solvent is preferably used in an amount of 30% by mass or less based on the total aqueous solvent in order to inhibit dissolution and swelling of resin particles [0068]. As aprotic polar solvents, Nukada names NMP, DMI, DMF and DMAc [0074] (corresponding to each of the presently recited organic solvents “B” recited in claim 1).
As to instant component (C) of the aqueous solvent:
Nukada teaches that water (corresponding to instant “C”) is preferably present in the aqueous solvent in an amount of 80-100% by mass, based on the total mass of the aqueous solvent [0066]. 
As to the presently recited content ratio of A:B:C (i.e., mass ratio of amine : organic solvent : water):
Nukada exemplifies solutions comprising polyimide precursor, resin particles, water, organic amine and solvent (see [0234-235], example 2, for general preparation). In Nukada’s example PAA-2, the amounts of each component are:
[A] – organic amine (MMO) – 25.0 g,
[B] – organic solvent – 25.0 g,
[C] – water – 400 g (i.e., 191 g + 209 g),
resin particles – 100 g,
polyimide precursor 35.2 g (calculated based on disclosed mass ratio of 100/35.2 of resin particles/polyimide precursor).
In Nukada’s examples, based on a total amount of each of the aqueous solvent components (i.e., amine + solvent + water), amine and solvent are each present in an amount 5.6 %, leaving water present in an amount of 89%. In other words, the mass ratio of A:B:C in Nukada’s example is 0.056 : 0.056 : 0.89. The amounts of each component do not fall within the ranges of the presently recited ratio (0.02-0.03 : 0.03-0.05 : 0.92-0.96), and therefore, Nukada’s example does not anticipate the presently claimed subject matter. 
However, Nukada provides the following general guidance for selecting suitable amounts of each component (i.e., amine, solvent, water, polyimide precursor and resin particles) in the composition:
the amine (A) is most preferably present in an amount of 90-200 mole percent, based on the number of moles of carboxy (COOH) groups on the polyimide precursor [0133],
the aprotic solvent (B) is most preferably used in an amount of 30% by mass or less based on the total aqueous solvent (C) [0068],
water (C) is most preferably present in an amount of 80-100% by mass, based on the total mass of the aqueous solvent [0066],
the resin particles are most preferably present in an amount of 30-500 parts by mass, based on 100 parts by mass of solid polyimide precursor [0097], and
the polyimide precursor is most preferably present in an amount of 1-20 wt% based on the total mass of the polyimide precursor solution [0120].
In light of the guidance provided by Nukada, the person having ordinary skill in the art would have been motivated to prepare Nukada’s composition utilizing any appropriate amounts of each component within the ranges disclosed by Nukada in order to achieve the desired solubility (associated with the amount of organic amine), the desired heat resistance/transparency/strength balanced with dissolution/swelling of resin particles (associated with the amount of organic solvent), the desired solution viscosity/processability (associated with the amount water relative to polyimide precursor). 
For example, the person having ordinary skill in the art would have been motivated to prepare a precursor solution having amounts of each component substantially according to the amounts used in Nukada’s example 2, but changing the content of water to any appropriate amount within the range disclosed by Nukada, in order to achieve the desired solution viscosity/processability. Consider the following 
[A] – organic amine (MMO) – 25.0 g;
[B] – organic solvent – 25.0 g, 
[C] – water – 700 g 
resin particles – 100 g,
polyimide precursor 35.2 g.
In the above composition:
the contents of amine and polyimide precursor are the same amounts as exemplified, and therefore the amount of amine [A] corresponds to the same mole percent, based on the number of moles of carboxy (COOH) groups on the polyimide precursor, as exemplified;
the solvent [B] is used in the same amount as exemplified, and, remains within Nukada’s disclosed range of 30 mass% or less based on total aqueous solvent;
water [C] is present in an amount of 93% by mass, based on the total mass of aqueous solvent (i.e., amine, solvent, water), which falls within Nukada’s range of 80-100% by mass;
the contents of resin particles and polyimide precursor are the same as exemplified, and therefore the resin particles are present in the same amount by mass, based on 100 parts by mass of solid polyimide precursor, as exemplified];
the polyimide precursor is present in the same amount as exemplified; in view of the increase in the amount of water in the above composition, the concentration of polyimide precursor is approximately 4 wt% of the composition, which remains within Nukada’s disclosed range of 1-20 wt%.
Therefore, in the above composition, the amount of each component satisfies the guidance/ranges disclosed in Nukada. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition comprising resin particles, polyimide precursor, water, organic amine and organic solvent, as disclosed by Nukada, having any amount of each component which satisfies each of the ranges disclosed by Nukada, including amounts as set forth in the composition above (i.e., wherein the amount of each component is substantially the same as in Nukada’s PAA-2, but wherein the content of water is increased to an amount still within Nukada’s disclosed range). In the composition described above, which is suggested by Nukada and which contains 25.0 g of amine, 25.0 g of organic solvent and 700 g of water, the mass ratio of A:B:C is 25:25:700, which is equivalent to 0.03:0.03:0.93. Therefore, Nukada suggests a composition wherein the amounts of amine, solvent and water fall within the ranges of the presently recited ratio (0.02-0.03 : 0.03-0.05 : 0.92-0.96).
As to the molecular weight of the polyimide precursor, Nukada discloses a number average molecular weight ranging from 1000 to 150,000 [0112] in order to improve solubility and provide sufficient film forming ability [0113]. Nukada fails to weight average molecular weight. If Nukada’s disclosed number average molecular weight range of 1000 to 150,000 is not considered to necessarily overlap or encompass the presently claimed weight average molecular weight range of 20,000-80,000:
Sakayori discloses a polyimide precursor and teaches that the weight average molecular weight or number average molecular weight is most preferably in a range of 7000 to 100,000. Sakayori teaches that when the molecular weight is lower than 3000, it is difficult to obtain sufficient strength, and when the molecular weight exceeds 1,000,000, viscosity increases and solubility decreases, making it difficult to achieve uniform film thickness and smooth film surface. See paragraph bridging pp 14-15. 
In light of Sakayori’s disclosure, the person having ordinary skill in the art would have recognized that (like for the number average molecular weight) increasing the weight average molecular weight of a polyimide precursor results in decreased solubility and worsens film thickness uniformity, while decreasing weight average molecular weight results in decreased film strength. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Nukada’s polyimide precursor solution by forming a polyimide precursor having any appropriate number average and
As to claims 5 and 6, modified Nukada suggests a solution according to claim 1, as set forth above. Nukada teaches that the porosity is 30% or more and up to 90% [0204]. Given that the pores of Nukada’s film are formed upon removal (e.g., by decomposition or dissolution [0168]) of the particles from the polyimide film [0165], it would have been obvious to the person having ordinary skill in the art to have formed Nukada’s solution of polyimide precursor and particles utilizing a volume % of particles (relative to the solid content of polyimide precursor and particles) which is substantially equivalent to the desired porosity in the ultimately obtained porous polyimide film. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the solution suggested by modified Nukada having any appropriate volume % of particles within Nukada’s porosity range of 30-90%, including a range of 40-85 volume% (as in claim 5) or 50-80 volume% (as in claim 6), in order to achieve the desired degree of porosity.
As to claim 9, modified Nukada suggests a solution according to claim 1, as set forth above. Nukada names styrene and (meth)acrylic resins as preferred resin particles [0078].
As to claim 10, modified Nukada suggests a solution according to claim 1, as set forth above. As set forth above, Nukada suggests a composition comprising 700 g of water and 35.2 g of polyimide precursor, which corresponds to an amount of water relative to polyimide precursor of ~2000% by mass (100*700/35.2), which falls within the presently claimed range of 900-5000% by mass. 

Response to Arguments
Applicant’s arguments filed on 1/13/2022 have been fully considered. 
Applicant argues (p 4) that the content of A (amine) disclosed in Nukada is about two times the upper limit of the claimed range, which would make it difficult to predict the result of modifying the content of A in Nukada to be within the claimed range. 
However, as set forth in the rejection above, Nukada discloses a wide range of suitable amounts of amine, relative to the content of carboxylic groups on the polyimide precursor. As set forth in the rejection above, the presently claimed content ratio values are satisfied by selecting appropriate amounts of each component from within the ranges disclosed by Nukada. Arriving at the presently claimed ratio is possible by selecting amounts of each component which are the same as amounts exemplified by Nukada, except for increasing the amount of water. The amount of amine in the resulting modified composition, relative to the content of carboxylic groups on the polyimide precursor, remains the same as in Nukada’s example. Nukada’s disclosure regarding amine content (and the associated improvement in solubility) is based on carboxylic group content, and not based on water/solvent content. Therefore, because there is no specific requirement in Nukada with regard to an amount of amine relative to water and solvent, and because Applicant has not provided any specific reasoning or evidence establishing that the amount of amine relative to water and solvent is associated with unexpected results, Applicant’s argument that one would not have been able to predict the result of changing the amount of Nukada’s amine relative to the amounts of Nukada’s water and solvent is not persuasive.
Applicant argues that the presently claimed A:B:C ratio has an unexpected effect of obtaining a polyimide film with suppressed thickness unevenness, as proven by the instant examples and comparative examples in the specification. Applicant has not provided any explanation as to how the data in the instant examples demonstrates unexpected results, i.e., differences which are unexpected and of both statistical and practical significance. In order to establish unexpected results, Applicant must compare the claimed subject matter with the closest prior art (MPEP 716.02(e)). 
Instant comparative example 3 appears to have a content ratio A:B:C which is similar to the ratio in Nukuda’s PAA-2, however, the content of amine based on carboxyl content is not reported, and therefore it is not clear whether the example is representative of Nukada. The only instant example which contains an A:B:C ratio encompassed by the present claims is instant example 3. However, it is not clear whether the difference between the “B” rating for instant example 3 and the “C” rating for instant comparative example 3 is of statistical and practical significance. It is further unclear whether the two examples can be meaningfully compared, given the difference in the molecular weights of the precursors in the two examples.
Furthermore, evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). For instance, Applicant’s instant example polyimide precursors are all prepared from BPDA and PDA monomers, while the present claims are not limited to any particular polyimide precursor structure. Instant example 3 and comparative example 3 utilize MMO as the organic amine and NMP as the organic solvent, while present claim 1 is not limited to these species of amine and solvent. Instant example 3 and comparative example 3 are each 
Applicant further argues (pp 4-5) that Nukada only discloses N-containing heterocyclic amine compounds for the organic amine compound. Applicant’s argument does not appear to consider Nukada’s teaching of preferred amines in [0128], or examples using dimethylaminoethanol (p 16, Table 2, and [0244]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766